                                                                                         FILED
                                                                                2019 May-09 AM 10:01
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


TERRY WILLIAMS,                           )
                                          )
      Plaintiff,                          )
                                              Civil Action Number
                                          )
vs.                                       )   2:18-cv-01307-AKK
                                          )
TOWN OF MORRIS, ALABAMA,                  )
      Defendant.                          )


                   MEMORANDUM OPINION AND ORDER

      Terry Williams filed this action against his former employer, the Town of

Morris, Alabama, alleging that the Town violated his procedural due process rights

by terminating his employment without notice or a hearing. Doc. 1-1. This action

is before the court on the parties’ cross-motions for summary judgement. Docs. 21

and 26. According to Williams, the Town did not give him adequate notice of the

reasons for his termination, or an opportunity to be heard before it terminated him,

in violation of the due process clause of the United States and Alabama

Constitutions, and Alabama Code § 11-43-230. Docs. 1-1 and 23. Consequently,

Williams seeks lost wages and benefits, mental anguish damages, and an order

declaring his termination void and reinstating him as a police officer for the Town.

Id. Although the Town admits that it did not give Williams written notice, or a

formal hearing prior to his discharge, the Town contends that Williams had oral
notice of the reasons for his termination and that Williams’ pre-termination

meeting with the Chief of Police satisfies the requirements of due process. Doc.

26. For the reasons explained below, Williams’ motion for summary judgment is

due to be denied, and the Town’s motion is due to be granted solely as to

Williams’ claims for monetary damages for violations of § 11-43-230.

I.      STANDARD OF REVIEW

        Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.”    Fed. R. Civ. P. 56(a).     “Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of informing the court of the basis of the motion and proving the

absence of a genuine dispute of material fact. Id. at 323. If the moving party

meets that burden, the burden then shifts to the non-moving party, who is required

to go “beyond the pleadings” to establish that there is a “genuine issue for trial.”

Id. at 324 (internal citations and quotation marks omitted). A dispute about a

material fact is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477


                                          2
U.S. 242, 248 (1986). “[T]he presence of cross motions does not affect [the

court’s] standard of review.” Oviedo Town Center II, L.L.L.P v. City of Oviedo,

Florida, 2018 WL 6822693, at * 3 (11th Cir. Dec. 28, 2018) (citing Ft. Lauderdale

Food Not Bombs v. City of Ft. Lauderdale, 901 F.3d 1235, 1239 (11th Cir. 2018)).

II.   FACTUAL BACKGROUND

      Williams worked as a police officer on a full-time basis for the Town of

Morris from May 5, 2014 until February 15, 2018, docs. 22-2 at 1; 25-11, and had

attained non-probationary status as an employee before his discharge, docs. 22-1 at

40-41; 22-2 at 1; 22-3 at 11. This lawsuit stems from the Town’s decision to

discharge Williams after his arrest on misdemeanor charges of contributing to the

delinquency of a minor. See docs. 1-1; 25-8 at 33; 25-9 at 1.

      Jefferson County, Alabama issued a warrant for Williams’ arrest on

February 9, 2018 based on allegations that, among other things, Williams bought

cigarettes for a minor on two occasions. Docs. 25-8 at 33; 25-9 at 1-2. When

Williams learned of the warrant that day, he texted the Town’s Chief of Police,

Mike Nazarchyk, stating, “Call me, important.” Docs. 25-1 at 38; 25-4; 25-10 at 1.

Thereafter, Williams informed Chief Nazarchyk about the arrest warrant and “what

was going on.” Doc. 25-1 at 38. See also docs. 22-1 at 18; 25-10 at 1. The Chief

responded by telling Williams that he would inform the mayor about the situation,

and that “[w]e’ll probably put you on admin leave without pay.” Docs. 25-1 at 38;


                                         3
22-1 at 19, 46.    The Chief also advised Williams to turn himself in, which

Williams did two days later. Docs. 22-1 at 19, 46; 25-1 at 38-39; 25-10 at 2; 25-

12.

      After his release on bond, Williams met with Chief Nazarchyk to discuss the

charges against him. Docs. 22-1 at 18; 25-1 at 38-39; 25-10 at 2. During that

meeting, the Chief gave Williams a letter stating, “Effective as of this date you are

hereby placed on administrative leave without pay until further notice.” Docs. 22-

2 at 1; 22-4; 25-1 at 39; 25-10 at 2. When the Chief told Williams that, in light of

the arrest and the accusations against Williams, the Mayor would accept Williams’

resignation, Williams stated that he would not resign because he had not done

anything wrong.     Docs. 25-1 at 38; 25-10 at 2.       Chief Nazarchyk informed

Williams that Mayor Joe Pylant and the Town Council would decide any further

disciplinary actions to take against Williams, but the Chief does not remember

telling Williams that he could present his side of the story to the Council. See doc.

22-1 at 27.

      The Town Council called a special meeting on February 14, 2018 to discuss

what actions to take against Williams in light of his arrest. Docs. 22-1 at 28; 22-3

at 15; 25-1 at 40; 25-14 at 1. The Town posted notices of the meeting at a gas

station in Morris, at the post office, and on a bulletin board at town hall, which

stated:


                                         4
      This is to advise that there will be a Special Called Meeting of the
      Morris Town Council on Wednesday, February 14, 2018 at 6:00 p.m.
      at the Morris Town Hall to make decisions concerning the Morris
      Police Department and the Morris Volunteer Fire Department and to
      consider a Proclamation to recognize the period of February 23-25,
      2018 as National Girl Scout Cookie Weekend.

      Anyone who wishes to attend is invited to do so.
Doc. 25-14 at 6. See also docs. 22-1 at 28; 22-3 at 15. Williams did not see the

notices, and, consequently, neither he nor a representative attended the meeting.

Docs. 25-1 at 40; 22-1 at 29; 22-3 at 24.

      During the meeting, the Council went into executive session with the Mayor,

the Chief, and the Town’s attorney, Teresa Watson, to discuss Williams’

employment, and the Council “voted unanimously to terminate Williams’

employment, effective immediately.” Docs. 22-1 at 45-46; 22-3 at 16; 25-10 at 3;

25-14 at 2. According to Chief Nazarchyk, the Town felt it needed to act quickly

in response to Williams’ arrest and the accusations leading to his arrest so that the

community would not “lose their trust in the police department.” Doc. 25-10 at 3.

      Williams did not learn about the meeting until the next day when he met

with Chief Nazarchyk. Doc. 25-1 at 40. See also doc. 25-10 at 3. At that meeting,

the Chief gave Williams a letter dated February 15, 2018, stating, “[t]he Governing

body of the Town of Morris has decided that as of this date your services a Police

Officer for the Town of Morris are no longer required.” Docs. 22-2 at 2; 22-5; 25-

10 at 3. The Chief signed the letter, and asked Williams to sign it. Docs. 22-2 at 2;

                                            5
22-5; 25-1 at 38, 40. Williams refused, however, because he did not believe he had

done anything wrong. See doc. 25-1 at 38, 40. See also doc. 25-10 at 3. Williams

“figured” that his termination was based on his arrest, but the Town did not give

him any written reason for the termination. Docs. 25-1 at 41. After receiving the

letter, Williams asked the Chief how long he had to appeal his termination, and the

Chief replied that Williams had fourteen or fifteen days. Docs. 22-1 at 20; 25-1 at

41; 25-10 at 3.

      Subsequently, Williams sent a text message to Chief Nazarchyk, asking him,

“[c]an I get a copy of the page or pages used to terminate me?” Docs. 22-1 at 19;

25-1 at 41. In response, the Chief stated that Williams “would have to contact

[the] city attorney in regards to that . . . .” Docs. 22-1 at 19; 22-6. See also docs.

22-2 at 2; 25-10 at 3. According to Williams, he also asked the Chief about his

rights regarding an appeal and hearing, but the Chief did not provide him with that

information. Doc. 22-2 at 2. After communicating with the Chief, Williams called

Watkins, the Town’s attorney, to ask for a copy of the Town’s personnel rules and

for information about his rights to a hearing and to appeal. Docs. 22-2 at 2; 25-1 at

41. Watkins declined to provide the requested information, stating that she did not

have to talk with Williams and would talk with his attorney instead. Docs. 25-1 at

41, 45-46; 22-2 at 2. On February 26, 2018, Williams sent a letter to Mayor Pylant

stating:


                                          6
       I Terry Williams give notice to appeal my termination of employment
       from the Town of Morris.

       On 2/20/2018 a Notice of Court Action was granted for an Order
       Granting Motion to Dismiss signed by Judge Katrina Ross.1

Docs. 22-2 at 2; 22-3 at 13; 22-7. Neither the Town nor Mayor Pylant responded

to Williams’ letter, or contacted Williams about his appeal. Docs. 22-2 at 2; 22-3

at 14; 25-1 at 42. This action followed.

III.   ANALYSIS

       Williams asserts three claims against the Town: (1) Count One—violations

of Alabama Code § 11-43-230, and Article 1, § 13 of the Constitution of Alabama

of 1901 (“Article I, § 13”), (2) Count Two—violations of his federal due process

rights, and (3) Count Three—a claim for declaratory and injunctive relief, seeking

an order declaring his termination void and reinstating him as a police officer.

Doc. 1-1. The court addresses Williams’ claims in turn.

       A.     Count One—Due Process Claim Under Alabama Law

       In Count One of his Complaint, Williams asserts a claim against the Town

for violating his due process rights under Article I, § 13 and Alabama Code § 11-

30-230. Doc. 1-1 at 4. The Alabama Constitution provides that “every person, for

any injury done him . . . shall have a remedy by due process of law . . . .” Ala.


       1
         The State moved to drop the criminal charges because they should have been prosecuted
in Family Court, rather than in District Court, and the court granted the motion. Doc. 25-9 at 3-
4. Chief Nazarchyk did not inform the Council or the Mayor that the State dropped the charges.
See docs. 22-1 at 29; 22-3 at 16-17.
                                               7
Const. Art I, § 13.      And, Alabama Code § 11-43-230 requires that “[e]very

municipality shall provide a predisciplinary hearing prior to the suspension or

termination of its law enforcement officers,” and establishes standards regarding

such hearings. Ala. Code 1975 § 11-43-230. According to Williams, he is entitled

to summary judgment on Count One because undisputed evidence establishes that

the Town violated his due process rights by not following the requirements of

§ 11-43-230. Doc. 23 at 6-9. On the other hand, the Town argues that it is due

judgment because neither Article I, § 13, nor Alabama Code § 11-43-230 provides

a private right of action for money damages. Doc. 26 at 10-11.

              1.      Whether Alabama law provides for a private right of action

       “‘The dismissal of a public employee who is entitled to a pretermination

hearing, without such a hearing, is a wrongful act constituting a tort under

Alabama law.’” Hardric v. City of Stevenson, 843 So. 2d 206, 210 (Ala. Civ. App.

2002) (quoting City of Gadsden v. Harbin, 398 So. 2d 707, 708 (Ala. Civ. App.

1981)) (alteration in original omitted). Thus, Williams can assert a tort claim

against the Town for discharging him without a hearing as required by § 11-43-

230. See id. (recognizing that a police investigator who is terminated without a

hearing may assert a valid claim of wrongful termination). 2              But, to recover



       2
        The Town is correct that Count One is not a “wrongful termination” claim because
Williams only challenges the process the Town afforded him, and not the Town’s reason for the
                                             8
monetary damages against the Town for violations of § 11-43-230, Williams “must

show clear and convincing evidence of legislative intent to impose civil liability

for a violation of the statute.” American Auto Ins. Co. v. McDonald, 812 So. 2d

309, 311 (Ala. 2001). Williams does not point to any provision of § 11-43-230

that evidences an intent to create a private right of action for money damages, and

the court finds nothing within the statute that implies such an intent. See Ala. Code

§ 11-43-230. In addition, Alabama law does not recognize “a private cause of

action for monetary damages based on the provisions of the Constitution of

Alabama of 1901 . . . .” Matthews v. Ala. Agricultural and Mech. Univ., 787 So.

2d 691, 698 (Ala. 2000) (citation omitted). Accordingly, the Town is entitled to

summary judgment on Count One to the extent that Williams seeks monetary

damages, such as damages for alleged mental anguish. This does not end the

inquiry, however, because Williams also seeks equitable relief in the form of back

pay, or lost wages for violations of § 11-42-230. See doc. 1-1 at 3, 5.

             2.     Whether Williams is entitled to summary judgment as to
                    liability for violations of § 11-43-230

        As noted above, § 11-43-230 mandates that a municipality “shall provide a

predisciplinary hearing prior to the suspension or termination of its law




termination. See doc. 33 at 5. This fact, however, has no bearing on whether Alabama law
recognizes a tort claim for termination without a hearing in violation of § 11-43-230.


                                           9
enforcement officers.” Ala Code. § 11-43-230(a).3 Williams argues that he is

entitled to summary judgment as to liability on Count One because undisputed

evidence shows that the Town failed to provide the required notice and hearing.

Doc. 23 at 6-9. Indeed, the Town concedes that Williams did not receive the

written notice required by § 11-43-230. See docs. 22-3 at 24; 26 at 12. See also

doc. 22-2 at 1. In addition, at the time of Williams’ termination, the Town did not

have written due process procedures regarding predisciplinary hearings. See doc.

22-1 at 24. Next, while the Town correctly notes that Williams met with Chief

Nazarchyk prior to his termination, it is undisputed that Williams did not have a

formal hearing before the Town Council, i.e., the body that had authority to

terminate his employment. See docs. 22-1 at 18, 29; 25-1 at 38-40. Based on that

evidence, Williams has established that the Town violated § 11-43-230.




      3
          The statute further provides as follows:

      [] Every municipality shall establish written due process procedures applicable to
      the predisciplinary hearing. At a minimum, this due process shall consist of
      written notice to the officer of the reasons for the termination or suspension. This
      notice shall be issued by the person or persons with authority to suspend or
      terminate the law enforcement officer. The notice shall inform the officer that he
      or she has 10 days to request, in writing a hearing before the person or persons
      with authority to suspend or terminate. . . .

      [] The hearing shall be conducted by an impartial officer or body with authority to
      suspend or terminate the law enforcement officer. . . .

      [] The officer has a right to appear at this hearing in person or by representative
      and to address the charges against him or her. Ala. Code § 11-43-230 (a)-(d).

                                                 10
      This finding does not render a ruling for Williams automatically. To the

contrary, Williams has not cited any authority to support the proposition that

Alabama recognizes a tort claim based solely on violations of the requirements of

§ 11-43-230, and the court has found no such authority. Rather, Alabama law

recognizes a tort claim based generally on a municipality’s termination of a public

employee who is entitled to a pre-termination hearing without such a hearing.

Hardric, 843 So. 2d at 210; Harbin 398 So. 2d at 708. In this case, even though

the Town violated the requirements of § 11-43-230, Williams did meet with Chief

Nazarchyk to discuss his arrest before his termination. Docs. 22-1 at 18; 25-1 at

38-39; 25-10 at 2. In addition, the Town held a pre-termination hearing at a special

meeting of the Town Council, which had authority to terminate Williams, and it

posted public notice of the meeting. Docs. 22-1 at 28; 22-3 at 15; 25-14 at 6.

Williams does not present arguments regarding why his meeting with the Chief or

the Town Council’s hearing at the special meeting cannot qualify as a pre-

termination hearing as a matter of law. See doc. 23. As a result, Williams has not

shown that no genuine issues of material fact exist regarding whether he had a pre-

termination hearing as required by Alabama law, and he is not entitled to summary

judgment on Count One.




                                        11
      B.     Count Two—Federal Due Process Claim Under § 1983

      In Count Two, Williams asserts a federal due process claim under 42 U.S.C.

§ 1983 for alleged violations of his procedural due process rights under the

Fourteenth Amendment. Doc. 1-1 at 4. To prevail on that claim Williams must

establish “‘(1) a deprivation of a constitutionally-protected liberty or property

interest; (2) state action; and (3) constitutionally-inadequate process.’” Catron v.

City of St. Petersburg, 658 F.3d 1260, 1266 (11th Cir. 2011) (quoting Grayden v.

Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003)). The first two requirements are not

in dispute at this juncture, as the Town does not argue that Williams failed to

produce evidence of state action, or that he had a constitutionally-protected

property interest in continued employment as an officer. See doc. 26; see also doc.

22-1 at 40-41; 22-3 at 11 (acknowledging that Williams had permanent status as a

Town employee); McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994) (noting

that an employee with tenure, or permanent status, “had a property right in

continued employment and therefore was entitled to the protection of procedural

due process”) (citation and emphasis in original omitted). Thus, the only issue of

contention is whether the Town provided Williams with adequate process prior to

his termination.

      “An essential principle of due process is that a deprivation of life, liberty, or

property ‘be preceded by notice and opportunity for hearing appropriate to the


                                         12
nature of the case.’” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 and

546 (1985) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

313 (1950)). In light of that principle, “the Supreme Court has explained that a

‘tenured employee is entitled to oral or written notice of the charges against him,

an explanation of the employer’s evidence, and an opportunity to present his side

of the story’ before a state or state agency may terminate an employee. [] In other

words, the employee is entitled to ‘some kind’ of pre-termination hearing.”

McKinney, 20 F.3d at 1561 (quoting Loudermill, 470 U.S. at 542 and 546). This

pre-termination hearing may be “very limited” if a “comprehensive post-

termination hearing” follows it. Gilbert v. Homar, 520 U.S. 924, 929 (1997). See

also Loudermill, 470 U.S. at 546 (“Our holding rests in part on the provision in

Ohio law for a full post-termination hearing.”).

             1.    Whether the Town gave Williams adequate notice

      Williams contends that the Town did not give him sufficient notice prior to

his discharge. Doc. 23 at 9-11. For its part, the Town admits that it did not

provide Williams with written notice of the reasons for his termination, but argues

it gave Williams adequate oral notice. Doc. 26 at 11-12. Indeed, Williams admits

that Chief Nazarchyk told him that the Town would probably place him on

administrative leave based on his arrest, that he knew the reasons for his placement

on leave, and that he discussed the problem giving rise to his termination with the


                                         13
Chief before his discharge. Doc. 25-1 at 38. Because written notice of the reasons

for an employee’s dismissal is not required to satisfy due process, see Loudermill,

470 U.S. at 542, Williams’ admissions that he had oral notice of the reasons the

Town relied on to place him on administrative leave and to terminate his

employment establish that the notice he received satisfies procedural due process

requirements.

              2.      Whether Williams received an adequate hearing

       Williams contends, alternatively, that even if he received adequate notice,

the Town violated his right to procedural due process by failing to afford him a

hearing before his termination. See doc. 23 at 11. However, in his motion for

summary judgment, Williams fails to address his pre-termination meeting with

Chief Nazarchyk, or whether that meeting may have been sufficient to provide him

with “an opportunity to present his side of the story” prior to his termination. See

docs. 21 and 23. See also Loudermill, 470 U.S. at 546 (citations omitted). 4 As a

result, Williams has not shown the absence of a material fact on whether the Town

provided him with an adequate pre-termination hearing, and Williams is not

entitled to summary judgment on his federal due process claim.



       4
          In his reply brief, Williams argues that the meeting with Chief Nazarchyk cannot
qualify as a hearing for purposes of procedural due process. Doc. 31 at 5-6. But, “arguments
raised for the first time in a reply brief are not properly before a reviewing court.” Herring v.
Sec’y, Dept. of Corr., 397 F.3d 1338, 1342 (11th Cir. 2005) (alteration and quotation omitted).
                                               14
      For its part, the Town argues that Williams’ pre-termination meeting with

Chief Nazarchyk satisfies the requirements of due process, and relies on two Fifth

Circuit cases to support its argument. Doc. 26 at 13. In Caine v. Hardy, 943 F.2d

1406 (5th Cir. 1991) (en banc), the Fifth Circuit found that although a public

employee is entitled to “‘some kind of hearing’ before termination, this may

consist of not more than a meeting at which the employer state the grounds for

dismissal and gives the employee an opportunity for rebuttal.” Id. at 1412 (citing

Loudermill, 470 U.S. at 546). But, the Fifth Circuit qualified that statement by

further finding, “[t]he brief pre-termination hearing is satisfactory so long as it is

coupled with more formal post-termination proceedings . . . .” Id. In keeping with

that finding, in Browning v. City of Odessa, Texas, 990 F.2d 842 (5th Cir. 1993),

the Fifth Circuit found that a plaintiff’s thirty-minute pre-termination meeting with

his supervisor was sufficient to satisfy due process when “a full evidentiary post-

termination hearing was available.”      Id. at 844-45.   Caine and Browning are

distinguishable from this case because, here, the Town did not afford Williams any

post-termination proceedings, much less formal proceedings. In fact, the Town did

not respond to Williams’ letter appealing his termination. See docs. 22-3 at 13-14;

22-2 at 2. As a result, the Town has not shown that Williams’ pre-termination

meeting with Chief Nazarchyk was sufficient to satisfy Williams’ right to




                                         15
procedural due process as a matter of law, and a question of fact exists on this

issue.

         In addition, although the Town Council called a special meeting to discuss

Williams’ continued employment, the Town does not dispute that Williams did not

attend the meeting, or that no one attended the meeting on Williams’ behalf. See

docs. 25-1 at 40; 22-1 at 29; 22-3 at 24. Moreover, the Town did not refute

Williams’ testimony that he did not know about the meeting, see doc. 25-1 at 40,

or present any argument or authority to support the proposition that posting public

notice of a Town Council meeting is sufficient to give Williams a meaningful

opportunity to be heard prior to his termination. See docs. 26, 27, 33.

               3.    Whether Williams’ due process claim fails based on his failure
                     to pursue state remedies

         Perhaps in recognition of the issues regarding whether Williams received an

adequate opportunity to be heard prior to his termination, the Town argues that

Williams’ due process claim must be dismissed because he failed to take advantage

of state remedies, such as seeking a writ of certiorari in state court, prior to filing

his claim. Doc. 26 at 14-17. The Town relies primarily on McKinney v. Pate to

support this argument.      In McKinney, the plaintiff asserted a procedural due

process claim against his former employer based on allegations that he was not

afforded a fair pre-termination hearing because the board that held the hearing and

made the termination decision was biased. 20 F.3d at 1560-61. The Eleventh

                                          16
Circuit held “even if [the plaintiff] suffered a procedural deprivation at the hands

of a biased Board at his termination hearing, he has not suffered a violation of his

procedural due process rights unless and until the State [] refuses to make available

a means to remedy the deprivation.” Id. at 1563.

      However, McKinney is distinguishable from this case because, unlike

Williams, the plaintiff in McKinney received a formal hearing before his

termination. See id. at 1555 (noting that the board held a three-day hearing prior to

the plaintiff’s termination and that the plaintiff and his counsel participated in the

hearing). Thus, Williams’ due process claim, which is premised on the Town’s

failure to provide him with an adequate pre-termination hearing, is not barred by

McKinney. See Galbreath v. Hale Cty., Alabama Comm., 754 F. App’x 820, 828

(11th Cir. 2018) (“[W]here a due process violation is already complete because no

hearing was held as required by Loudermill, McKinney has no application.”). As a

result, because there is a question of fact regarding whether the Town afforded

Williams with an adequate pre-termination hearing, the Town is not entitled to

summary judgment on Williams’ due process claim simply because he failed to

seek a writ of certiorari in state court prior to filing suit. See Enterprise Fire

Fighters’ Ass’n v. Watson, 869 F.Supp. 1532, 1541 (M.D. Ala. 1994) (“[W]hen the

violation of due process is the failure to provide a pretermination hearing, the

violation cannot be cured subsequent to termination.”).


                                         17
       C.      Count Three—Williams’ Declaratory and Injunctive Relief Claim

       Finally, in Count Three, Williams asserts a claim for declaratory and

injunctive relief, seeking an order reinstating him as a police officer and declaring

his termination void and “removed and expunged from his employment record.”

Doc. 1-1 at 4. Williams argues that he is entitled to summary judgment on the

claim because the Town violated his due process rights. Docs. 23 at 11-12; 31 at 9.

However, as discussed above, a question of fact exists regarding whether the Town

violated Williams’ federal and state due process rights. In addition, Williams did

not cite any authority that supports his argument that a violation of § 11-43-230

entitles him to reinstatement or an order declaring his termination void. See doc.

23.5 As a result, Williams has not shown he is entitled to summary judgment on

Count Three.

       The Town argues that it is due judgment on Count Three because even if

Williams proves a violation of his due process rights, it does not follow that he is

entitled to reinstatement or to have his termination declared void and expunged

from his employment record. Doc. 26 at 17-19. The Town contends it discharged

       5
          Williams cites Finley v. Town of Camp Hill, 2015 WL 2031371 (M.D. Ala. April 30,
2015) in his reply brief to support his argument that the Town’s violations of § 11-43-230 entitle
him to reinstatement. Doc. 31 at 6-7. Again, arguments raised for the first time in reply are not
properly before the court. See Herring, 397 F.3d at 1342. In addition, in Town of Camp Hill, the
court held that the plaintiffs stated plausible wrongful termination claims, and found that the
plaintiffs may be entitled to equitable relief in the form of reinstatement and back pay if they
ultimately succeed on the claims. 2015 WL 2031371, at *2. The court did not suggest that
proving a violation of § 11-43-230 would entitle the plaintiffs to reinstatement or back pay as a
matter of law. See id.
                                               18
Williams based on his arrest for contributing to the delinquency of a minor because

the Town believed that, in light of the circumstances of Williams’ arrest, the

discharge was necessary to maintain the community’s trust in its police

department. See doc. 25-10 at 2-3. Williams does not challenge the Town’s stated

motives, and only attacks the failure to provide him with adequate process before

his discharge. See docs. 1-1; 23. Indeed, Williams admits that it is necessary for a

community to trust that a police officer acts for their benefit, and that it is difficult

for an officer to police a community that does not trust the officer. Doc. 25-1 at

28. But, even though the Town had legitimate and proper substantive reasons to

discharge Williams, the Town still must afford him adequate due process before

doing so. See Loudermill, 470 U.S. at 546; Watson, 869 F. Supp. at 1541 (“[T]he

violation of due process is complete even if it later appears certain that the

termination was substantively correct.”). And while the Town may well decide to

still discharge Williams even after affording him the process he is due under the

Alabama and United States Constitutions, that does not mean he cannot seek to

void the current discharge. Therefore, because courts in this circuit have indicated

that reinstatement is an available remedy for a plaintiff who proves that a

defendant violated his procedural due process rights by discharging him without a




                                           19
pre-termination hearing,6 the court finds that, at this juncture, the Town has not

established that it is entitled to judgment on Count Three.7

IV.    CONCLUSION AND ORDER

       For the reasons explained above, Williams’ motion for summary judgment,

doc. 21, is DENIED. The Town’s motion for summary judgment, doc. 26, is

GRANTED as to Williams’ claims for monetary damages for the Town’s alleged

violations of Alabama Code § 11-43-230 and Article I, § 13 of the Alabama

Constitution, and these claims are DISMISSED WITH PREJUDICE.                                  The

balance of the Town’s motion for summary judgment is DENIED.

       This matter will proceed to a jury trial on Williams’ remaining claims on

July 8, 2019. The final pre-trial conference is SET for May 16, 2019 at 1:30 p.m.

The court directs the parties to the Standard Pretrial Procedures governing all

pretrial deadlines, which is attached as Exhibit A.

       6
          See McKinney, 20 F.3d at 1560 (noting that the appropriate remedies for a procedural
due process claim “include reinstatement and the correction of any procedural defects in the
means by which [the plaintiff] was terminated”); Watson, 869 F. Supp. at 1541 n.8 (noting that a
plaintiff who prevailed on his procedural due process claim could have sought reinstatement)
(citing McKinney, 20 F.3d at 1560); Town of Camp Hill, 2015 WL 2031372, at *2 (“If the
plaintiffs are successful on their wrongful termination claims [based on their termination without
a hearing as required by § 11-43-230], equitable relief in the form of reinstatement and back pay
until they receive adequate due process would be available to them.”) (citation omitted).
       7
         Danley v. Alabama State Univ., 212 So. 3d 112 (Ala. 2016), the case the Town relies
upon to argue that Williams cannot be reinstated even if he prevails on his procedural due
process claims is distinguishable because the plaintiff in Danley had a three-day pre-termination
hearing prior to his discharge. Id. at 117-118. Additionally, although the Court in Danley
affirmed the trial court’s judgement refusing to order the plaintiff reinstated, the Court did not
hold that reinstatement is never an available remedy for violations of a plaintiff’s procedural due
process rights. See id. at 140-41.
                                                20
DONE the 9th day of May, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                                 21
                                  EXHIBIT A

                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA

                          PRE-TRIAL DOCKET
                   HON. ABDUL K. KALLON, PRESIDING

                         BIRMINGHAM, ALABAMA

      This case is set for a pre-trial hearing pursuant to Rule 16 of the Federal
Rules of Civil Procedure. A conference-type hearing will be held in chambers in
the Hugo Black Federal Courthouse in Birmingham, Alabama at the time
indicated.

       The hearing will address all matters provided in Rule 16, including the
limitation of issues requiring trial, rulings on pleading motions, and settlement
possibilities.

       Counsel attending the conference are expected to be well-informed about the
factual and legal issues of the case, and to have authority to enter appropriate
stipulations and participate in settlement discussions. Counsel appearing at the
conference will be required to proceed at trial notwithstanding the naming of
others as designated trial counsel.

      Promptly upon receipt of this notice, plaintiff’s counsel is to initiate
discussions with other counsel aimed at ascertaining which basic facts are not in
dispute, at clarifying the parties’ contentions (for example, just what is denied
under a “general denial”) and at negotiating workable procedures and deadlines for
remaining discovery matters. At least four (4) business days in advance of the
conference, plaintiff’s counsel is to submit to chambers (via email at
kallon_chambers@alnd.uscourts.gov) a proposed Pre-trial Order in Word or
WordPerfect format, furnishing other counsel with a copy. It is anticipated that in
most cases the proposed order, with only minor insertions and changes, could be
adopted by the court and signed at the close of the hearing.

       A sample of a proposed Pre-trial Order is available on the Chamber web site
(http://www.alnd.uscourts.gov/content/judge-abdul-k-kallon) to illustrate the
format preferred by the court and also to provide additional guidance and


                                        22
instructions. Each order must, of course, be tailored to fit the circumstances of the
individual case.
       Counsel drafting this proposed order should consider the utility this
document will provide for the litigants, the jury, and the court alike. The court
anticipates using the pretrial order to (1) identify and narrow the legal and factual
issues remaining for trial, and (2) provide jurors with the legal and factual context
of the dispute. This order should not revisit at length arguments made in previous
filings with the court, nor should it serve as another venue for adversarial
posturing. Pretrial orders should be simple, short, and informative.

     IN ANY CASE WHERE COUNSEL HAVE ANNOUNCED
SETTLEMENT TO THE COURT, A CONSENT JUDGMENT IN
SATISFACTORY FORM MUST BE PRESENTED TO THE COURT PRIOR TO
THE SCHEDULED TRIAL DATE; OTHERWISE, THE CASE WILL BE
DISMISSED WITH PREJUDICE.




                                         23
